       Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 1 of 10




           IN THE UNITED STATES COURT OF FEDERAL CLAIMS


.KANDI ARNHOLD, et al.,
                                        Case No. 19-1407
             Plaintiffs,                Judge Eric G. Bruggink

      v.

UNITED STATES OF AMERICA,

             Defendant.


KENNETH PICKARD,
                                        Case No. 19-1938
             Plaintiff,                 Judge Eric G. Bruggink

      v.

UNITED STATES OF AMERICA,

             Defendant.


                 STIPULATION FOR REMOTE DEPOSITIONS

      The parties hereby stipulate pursuant to Rule 30(b)(4) of the Rules of the

Court of Federal Claims (“RCFC”) that the depositions noticed by any party to be

taken by remote means as follows:

      1.     The depositions will be taken via LegalView operated by Lexitas,

which has been selected by Plaintiffs, or via any other platform designated by the

party taking the deposition (the “Service”). The parties agree that the witnesses

may be sworn-in remotely and that the depositions may be recorded remotely by the

means specified in the notice.
        Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 2 of 10




      2.      The parties will identify any individuals attending the depositions in

an email to the other parties and the Service at least 24 hours prior to each

deposition.

      3.      No later than 12 hours before the start of each deposition, the parties

and the witnesses will ensure that they have conducted a test session (the “Test

Session”) with the Service. The parties may conduct the Test Session separately.

The Service will demonstrate the features of the Service to the attendees, and the

parties will have an opportunity to test the features of the Service during the Test

Session. If technical problems occur during the Test Session and cannot be resolved

prior to the date and time of the deposition, the deposition may be postponed.

Further, at the Service’s request, before the start of the deposition, all attendees

will perform a separate connectivity test from the location from which they will

attend the deposition.

      4.      The Service will email conference line call-in information to the lead

counsel for each party at least 24 hours prior to each deposition. Lead counsel may

forward the conference line call-in information to co-counsel or any paralegal

working on the case but no other individuals.

      5.      On the day of each deposition, the deponents and at least one attorney

for each party will connect to the video feed and audio by following the instructions

provided to them by the Service. Attendees who are not speaking may turn their

video capabilities off and/or attend by dialing in by phone only.




                                           2
       Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 3 of 10




      6.     Counsel for the deponent is responsible for providing for themselves,

and for the deponents, the following equipment in good working order: (1) a

webcam; (2) a microphone; (3) a computer or tablet with monitor compatible with

the Service; (4) a high speed internet connection; (5) a telephone with a mute

button; and (6) an environment reasonably free of distraction and interference.

Counsel for the noticing party is responsible for providing all other necessary

equipment in good working order for themselves and for the court reporter. In

addition, counsel for the deponent will assess the following in advance of the

deposition and will provide to, or confirm with, opposing counsel 24 hours in

advance of the deposition the following information:

                a. Where the deponent will be physically located during the

                   proceeding;

                b. Where the defending attorney will be physically located during

                   the proceeding;

                c. Confirm that the deponent has necessary video equipment to

                   conduct the proceeding;

                d. Confirm that the proper video conference link was properly

                   distributed to all parties, including to the witness and all

                   attorneys on the defending side.

      7.     The parties agree that any of the following methods for administering

exhibits may be employed during a remote deposition or a combination of one or

more methods:




                                          3
Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 4 of 10




       a. Counsel noticing the deposition may choose to mail physical

          copies of documents that may be used during the deposition to

          the deponent, the deponent’s counsel, the other party’s counsel,

          and the court reporter. In that event, noticing counsel shall so

          inform the deponent’s counsel, the other party’s counsel, and the

          court reporter prior to mailing the documents and shall provide

          tracking information for the package. Such documents shall be

          delivered by 12:00 pm ET the business day before the deposition.

          Counsel for the deponent, the other party’s counsel, and the

          court reporter shall confirm receipt of the package by electronic

          mail to counsel noticing the deposition. If physical copies are

          mailed, every recipient of a mailed package shall keep the

          package sealed until the deposition begins and shall only unseal

          the package on the record, on video, and during the deposition

          when directed to do so by the counsel taking the deposition.

          This same procedure shall apply to any physical copies of

          documents any other counsel intends to use for examining the

          witness.

       b. Counsel noticing the deposition may choose to send a

          compressed .zip file of the documents that may be used during

          the deposition via electronic mail to the deponent, the

          deponent’s counsel, the other party’s counsel, and the court




                                4
       Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 5 of 10




                   reporter. The .zip file shall be delivered by 8:00 pm ET the

                   business day before the deposition. Counsel for the deponent,

                   the other party’s counsel, and the court reporter shall confirm

                   receipt of the .zip file by electronic mail to counsel noticing the

                   deposition. The .zip file shall be password protected, and

                   counsel taking the deposition shall supply the password via

                   electronic email immediately prior to the commencement of the

                   deposition. Recipients of the .zip file shall not open the .zip file

                   until the deposition begins and when directed to do so by the

                   counsel taking the deposition. If sending documents by

                   electronic mail, counsel will be mindful of file size limitations,

                   which presumptively should be less than 50 MB.

                c. Counsel may introduce exhibits electronically during the

                   deposition, by using the Service’s document-sharing technology,

                   by using the screensharing technology within the

                   videoconferencing platform, or by sending the exhibit to the

                   deponent and all individuals on the record via electronic mail.

      8.     To the extent the deponent marks his or her physical copy of the

exhibit, the deponent shall send the marked exhibit to the Service within two

business days following the completion of the deposition.

      9.     The parties agree that the court reporter and videographer will not be

present in person with the witness. The parties agree not to challenge the validity




                                          5
        Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 6 of 10




of any oath administered by the court reporter, even if the court reporter is not a

notary public in the state where the deponent resides.

      10.    The party that noticed the deposition will pay all fees and costs

associated with the Service other than: (a) any per-participant fee for participants

associated with any other party other than the witnesses named in the notice of

deposition and one attorney of record; and (b) the transcript fees, transcript delivery

fees, expedited transcript fees, and any other fees for copies of the transcript and

exhibits ordered by other parties.

      11.    At the beginning of each deposition, the Service’s employee responsible

for video-recording the deposition, or the court reporter if the deposition is not

video-recorded, shall begin the deposition with an on-the-record statement that

includes (i) the officer’s name and company affiliation; (ii) the date, time, and place

of the deposition; (iii) the deponent’s name; (iv) the officer’s administration of the

oath or affirmation to the deponent; and (v) the identity of all persons present.

      12.    At the beginning of each segment of the deposition, consistent with

Rule 30(b)(5)(B) of the Federal Rules of Civil Procedure, the Service’s employee

responsible for video-recording the deposition, or the court reporter if the deposition

is not video-recorded, shall begin that segment of the remote deposition by reciting

(i) the officer’s name and business address; (ii) the date, time, and place of the

deposition; and (iii) the deponent’s name.

      13.    During each deposition, the witnesses, the lawyer questioning the

witnesses, the lawyer defending the witnesses, and any person in the room with the




                                             6
        Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 7 of 10




witness must be on-camera and audible at all times that the deposition is on the

record. The court reporter may appear on camera at his or her discretion. Other

attendees must be identified on the record but may not be on camera. Other

attendees may not speak on the record or otherwise disrupt the deposition and must

keep their audio on mute while the deposition is on the record.

      14.    In the event of technological difficulties or other interruptions affecting

the witnesses, the court reporter, the questioning attorney, or the defending

attorney, the deposition shall be suspended for an appropriate length of time. In

the event of technological difficulties or other interruptions affecting other

individuals (but not the witnesses, the court reporter, the questioning attorney, or

the defending attorney), the deposition will continue.

      15.    The parties agree to work collaboratively and in good faith with the

Service to assess each deponent’s technological abilities and to troubleshoot any

issues at least 24 hours in advance of the deposition so any adjustments can be

made. The parties also agree to work collaboratively to address and troubleshoot

technological issues that arise during a deposition and make such provisions as are

reasonable under the circumstances to address such issues. This provision shall not

be interpreted to compel any party to proceed with a deposition where the deponent

cannot hear or understand the other participants or where the participants cannot

hear or understand the deponent.




                                           7
        Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 8 of 10




      16.    No counsel shall initiate a private conference, including through text

message, electronic mail, or the chat feature in the videoconferencing system, with

any deponent while a question is pending or during the course of questioning.

      17.    Recognizing that the introduction of exhibits may take longer by

remote means, the parties will work in good faith to ensure that the duration of the

deposition is sufficient to permit adequate questioning of the witnesses by counsel

for both parties.

      18.    The parties agree to preserve all objections, except those relating to

privilege. The parties can denote any objections to form during the deposition

designation process.

      19.    The parties agree and acknowledge that depositions noticed to be

recorded by a videographer can be used as specified in RCFC 32. The parties also

agree that the court reporter may be given a copy of the video recording and may

review the video recording to improve the accuracy of any written transcript.

      20.    Nothing in this stipulation waives the rights of any party to seek any

appropriate relief from the Court.

      Respectfully submitted this 23rd day of July 2020.


                                       /s/ Roger J. Marzulla (with permission)
                                       Roger J. Marzulla
                                       Nancie G. Marzulla
                                       MARZULLA LAW, LLC
                                       1150 Connecticut Ave., NW Ste. 1050
                                       Washington, DC 20036
                                       (202) 822-6760 (telephone)
                                       (202) 822-6774 (facsimile)

                                       Stephen E Morrissey


                                          8
Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 9 of 10




                            Jordan Connors
                            Jenna G. Farleigh
                            SUSMAN GODFREY LLP
                            1201 Third Avenue, Suite 3800
                            Tel: (206)-516-3880
                            Fax: (302) 516-3883
                            smorrissey@susmangodfrey.com
                            jconnors@susmangodfrey.com
                            jfarleigh@susmangodfrey.com

                            Counsel for Proposed Class Plaintiffs



                            /s/ Benjamin H. Richman (with permission)
                            Benjamin H. Richman
                            EDELSON PC
                            350 North LaSalle Street, 14th Floor
                            Chicago, Illinois 60654
                            T: 312.589.6370
                            F: 312.589.6378
                            brichman@edelson.com

                            Robert Teel
                            lawoffice@rlteel.com
                            LAW OFFICE OF ROBERT L. TEEL
                            1425 Broadway, Mail Code: 20-6690
                            Seattle, Washington 98122
                            T: (866) 833-5529
                            F: (855) 609-6911

                            Ronald A. Marron
                            LAW OFFICES OF RONALD A. MARRON,
                            APLC
                            651 Arroyo Drive
                            San Diego, California 92103
                            T: (619) 696-9006
                            F: (619) 564-6665
                            ron@consumersadvocates.com

                            Counsel for Kenneth Pickard




                              9
Case 1:19-cv-01407-EGB Document 18 Filed 07/23/20 Page 10 of 10




                            JEAN E. WILLIAMS
                            Deputy Assistant Attorney General

                             /s/ Brigman L. Harman
                            Brigman L. Harman
                            Krystal-Rose Perez
                            United States Department of Justice
                            Environment & Natural Resources Division
                            Natural Resources Section
                            150 M Street, NE
                            Washington, D.C. 20002
                            Tel: (202) 616-4119 (Harman)
                                 (202) 305-0486 (Perez)
                            Fax: (202) 305-0506
                            Email: Brigman.Harman@usdoj.gov
                                    Krystal-Rose.Perez@usdoj.gov

                            Counsel for the United States




                              10
